Citation Nr: 0321252	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  97-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in February 2000.


FINDING OF FACT

Arthritis of the knees is traceable to service.


CONCLUSIONS OF LAW

1.  Arthritis of the left knee was incurred in the veteran's 
active military service 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Arthritis of the right knee was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
the veteran's private and VA records and a November 2002 
opinion from a VA physician that addressed the veteran's 
contentions in this case.

The veteran has not referenced any existing evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of his claims.  Further, in December 2001 the 
veteran was notified of the evidence he could submit and the 
evidence that VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis, will be presumed if it becomes manifest to 
a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reveal that in August 
1957 the veteran reported left knee pain after twisting his 
ankle while running; the diagnosis was left knee sprain.  A 
January 1967 medical record noted moderate swelling in the 
lateral aspect of the popliteal space of the right leg.  In 
December 1967 the veteran was treated for a swollen left leg, 
laterally and inferior to the knee: X-ray examination of the 
left knee noted no abnormalities.  The veteran's September 
1970 separation physical reveals that clinical evaluation of 
the lower extremities was normal.

Records from a USAF medical facility indicate that the 
veteran was diagnosed with arthritis of the knees in April 
1988.  End-stage arthritis of the knees was diagnosed in 
November 1990 and the veteran underwent bilateral knee 
replacement thereafter.

In an April 1996 letter the veteran's private physician 
stated, in pertinent part, as follows:

Therefore, to the best of my knowledge 
and based on the information presented to 
me by [the veteran], I would have to 
conclude that the incidents while on 
active duty in the simulated prisoner of 
war experience at Fairchild Air Force 
Base as well as the marked swelling and 
effusion of both knees for one year 
following that experience would 
constitute a link of the patient's 
arthritis to a service-connected 
activity, namely the prisoner of war 
simulation as described above.

In November 2002 a VA physician reviewed the veteran's claim 
file and opined that the veteran's knees problems were not 
related to his service.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence is not against a finding 
that the veteran's arthritis of the knees was related to his 
military service.  There is simply no compelling basis to 
select the unfavorable opinion over the favorable opinion.   
The specialized medical evidence is clearly in conflict.  
Under such circumstances, the law requires a disposition 
favorable to the veteran.
This does not imply that the record is without a measure of 
ambiguity.  It is important to emphasize in this context that 
the veterans' benefits system is "uniquely pro-claimant."  
See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002).



ORDER

Service connection for a left knee arthritis is granted.

Service connection for a right knee arthritis is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

